IN THE SUPREME COURT, STATE OF WYOMING

                                      2013 WY 108

                                                                 April Term, A.D. 2013

                                                                  September 18, 2013
RYAN J. PIAS,

Appellant
(Defendant),

v.                                                 S-13-0062

THE STATE OF WYOMING,

Appellee
(Plaintiff).

ORDER AFFIRMING THE DISTRICT COURT’S “ORDER ON PROBATION
        REVOCATION AND ORDER OF INCARCERATION”
[¶1]    This matter came before the Court upon its own motion following notification
that appellant has not filed a pro se brief within the time allotted by this Court. In 2010,
Appellant pled guilty to one count of delivery of marijuana. The district court imposed a
four to eight year sentence, which was suspended in favor of five years of supervised
probation. In February of 2013, the district court revoked Appellant’s probation and
imposed the underlying sentence. Appellant filed this appeal to challenge the district
court’s “Order on Probation Revocation and Order of Incarceration.” On July 1, 2013,
Appellant’s court-appointed appellate counsel filed a “Motion to Withdraw as Counsel,”
pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d
493 (1967). Following a careful review of the record and the “Anders brief” submitted
by appellate counsel, this Court, on July 23, 2013, entered its “Order Granting Permission
for Court Appointed Counsel to Withdraw.” That Order notified Appellant that the
district court’s “Order on Probation Revocation and Order of Incarceration” would be
affirmed unless, on or before September 9, 2013, Appellant filed a brief that persuaded
this Court that the captioned appeal is not wholly frivolous. Taking note that Appellant,
Ryan J. Pias, has not filed a brief or other pleading within the time allotted, the Court
finds that the district court’s “Order on Probation Revocation and Order of Incarceration”
should be affirmed. It is, therefore,
[¶2] ORDERED that the district court’s February 14, 2013, “Order on Probation
Revocation and Order of Incarceration” be, and the same hereby is, affirmed.

[¶3]   DATED this 18th day of September, 2013.

                                                 BY THE COURT:

                                                 /s/

                                                 MARILYN S. KITE
                                                 Chief Justice